Citation Nr: 0604295	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for depression 
secondary to a service-connected disability.

2.  Entitlement to service connection for left wrist 
disability.

3.  Entitlement to service connection for left hip disability 
including secondary to a service-connected disability.

4.  Entitlement to service connection for left knee 
disability including secondary to a service-connected right 
hip disability.   

5.  Entitlement to service connection for right knee 
disability including secondary to a service-connected right 
hip disability.

6.  Entitlement to effective date prior to November 15, 2001 
for the grant of service connection for chronic lumbar strain 
with degenerative disc disease and degenerative joint 
disease.

7.  Initial evaluation of chronic lumbar strain with 
degenerative disc disease, rated as 20 percent disabling 
prior to January 25, 2005.

8.  Initial evaluation of chronic lumbar strain with 
degenerative disc disease, rated as 40 percent disabling from 
January 25, 2005.

9.  Entitlement to an increased rating for right hip fracture 
residuals, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002, May 2003, and April 
2004 rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

At a hearing in April 2005, the Veterans Law Judge raised the 
possibility that a timely substantive appeal may not have 
been filed concerning the issues involving the service-
connected back disability.  Further review of the claims 
folder has revealed that the Board has jurisdiction of the 
issue of the evaluation and the effective date of service 
connection for this disability.  The veteran had one year 
from the June 24, 2003 notice of the grant of service 
connection within which to file a notice of disagreement 
(NOD) concerning the disability evaluation and the effective 
date, and within which to file his substantive appeal after 
the statement of the case (SOC) was issued in October 2003.  
During that one-year period, the RO received additional 
evidence, and it issued a supplemental SOC on June 30, 2004, 
concerning that additional evidence, after which the veteran 
had 60 days within which to file his substantive appeal.  See 
VAOPGCPREC 9-07 (62 Fed. Reg. 15567 (1997)).  The RO also 
issued a SOC, concerning other issues, on June 30, 2004.  The 
veteran filed a VA Form 9 on August 13, 2004, which indicated 
that he was appealing all issues listed on the SOC and any 
supplemental SOC.  Therefore, the Board concludes that a 
timely substantive appeal has been filed concerning the 
evaluation and effective date of the service-connected back 
disability.

The Board also notes that, during the appeal, the RO 
increased the evaluation of the veteran's back disability 
from 20 percent to 40 percent.  The evaluation of the back 
disability remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

At his hearing in April 2005, the veteran raised the issue of 
clear and unmistakable error in July 1989 and June 1995 
rating decision concerning the denial of service connection 
for a back disability.  A reopened claim and clear and 
unmistakable error are different, mutually exclusive routes 
to the goal of determining an effective date. Flash v. Brown, 
8 Vet. App. 332 (1995). Consequently, a claim of clear an 
unmistakable error cannot be said to be inextricably 
intertwined with the issue of an earlier effective date.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, the 
matter of clear and unmistakable error is not now before the 
Board.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for chronic lumbosacral 
strain with degenerative disc disease and degenerative joint 
disease and for residuals of right hip fracture.

2.  The veteran's depression is unrelated to a 
service-connected disability.

3.  The veteran does not have a diagnosed current left wrist 
disability.

4.  Left hip disability including osteoarthritis was not 
manifest in service or within 1 year of separation and is 
unrelated to service or to a service-connected disability.

5.  The veteran does not have a diagnosed left knee 
disability. 

6.  The veteran does not have a diagnosed right knee 
disability.

7.  The RO denied service connection for low back disability 
in June 1995.

8.  After the RO's June 1995 decision, a claim to reopen the 
previously-denied claim for service connection for a low back 
disability was received on November 15, 2001, and no earlier. 

9.  Severe limitation of motion of the lumbar segment of the 
spine is demonstrated in an August 10, 2004 private treatment 
record showing back flexion to 20 degrees, extension to 5 
degrees, right lateral flexion to 10 degrees, and left 
lateral flexion to 10 degrees.

10.  Both prior to and from January 25, 2005, chronic lumbar 
strain with degenerative disc disease does not produce 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during the past 
12 months.

11.  No more than limitation of extension of the right thigh 
is shown.



CONCLUSIONS OF LAW

1.  Depression was not proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

2.  Left wrist disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2005).

3.  Left hip disability was not incurred in or aggravated by 
service and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303, 3.310(a) (2005); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

4.  Left knee disability was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

5.  Right knee disability was not incurred in or aggravated 
by service and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.310(a) (2005); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).

6.  The criteria for an effective date prior to November 15, 
2001 for the grant of service connection for chronic lumbar 
strain with degenerative disc disease and degenerative joint 
disease have not been met. 38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.400, 20.1103 (2005). 

7.  The criteria for a 40 percent rating for chronic lumbar 
strain with degenerative disc disease prior to January 25, 
2005 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 5299-5243 (2005).

8.  The criteria for an initial rating in excess of 40 
percent for chronic lumbar strain with degenerative disc 
disease from January 25, 2005 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5299-5243 (2005).

9.  The criteria for a disability rating in excess of 10 
percent for right hip fracture residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
Part 4, Diagnostic Code 5010-5251 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.  Arthritis may be 
presumed to have been incurred in service if it is manifest 
to a degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To any extent that disability is proximately due to or is the 
result of a service-connected disease or injury, it shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  The RO addressed the matters of 
service connection for left hip disability and left and right 
knee disabilities both on a direct and secondary service 
connection basis in June 2004.  Depression has been 
considered only on a secondary service connection basis.

Depression

The record contains a March 2004 VA psychiatric examination 
report containing diagnoses of malingering and of a 
personality disorder.  A personality disorder is not subject 
to service connection.  38 C.F.R. § 3.303(c).  Neither is 
malingering, as it is not a disability but a feigning of 
symptoms.  Dorland's Illustrated Medical Dictionary (26th 
ed., 1985).  

There is also a May 2004 letter from a VA physician who 
states that the veteran has developed significant depression 
related to his physical disability, and October 2003 and 
March and June 2004 VA outpatient treatment records 
containing impressions of depression with psychotic features 
primarily due to medical condition of pain.  

The March 2004 VA psychiatric examination report was prepared 
by a board certified psychiatrist.  The October 2003 and 
March and June 2004 VA outpatient treatment records were 
prepared by a nurse, and there is no indication that the 
primary care physician who wrote the May 2004 letter examined 
the veteran psychiatrically or performed as extensive a 
review as the March 2004 VA examiner did.  The March 2004 
examiner reviewed the veteran's claims folder, considered an 
in-depth history, and examined the veteran.  The Board finds 
that the March 2004 VA psychiatric examination report is more 
probative than this other evidence.  The veteran had claimed 
depression to the March 2004 examiner also, and that examiner 
noted that the veteran had few symptoms of depression, 
described very atypical auditory hallucinations, and did not 
have any of the other stigmata that go along with psychosis.  
She reported that there was a marked discrepancy between the 
claimed disability and the objective findings, and that the 
presentation of the veteran that day was very different than 
the psychiatric evaluation described for a Social Security 
Administration evaluation in October 2003. 

During the April 2005 hearing, the veteran's representative 
argued that the request for the March 2004 VA examination 
raised the possibility of malingering (it also suggested that 
the examiner consider hypochondriasis) and that, therefore, 
the examination was flawed, citing Colayong v. West, 12 Vet. 
App. 524 (1999).  In Colayong, the RO had "suggested and, in 
effect, requested that the orthopedic specialist refute" a 
physician's opinion, limited the examiner's inquiry to two 
narrow issues, and left to the examiner's discretion whether 
he would review certain prior examination and x-ray reports.  
In contrast, the examination request here merely suggested 
that the examiner "might consider" malingering or 
hypochondriasis, and noted the recent death of the veteran's 
son, as well as certain facts concerning the veteran's right 
hip, which the veteran was claiming as the basis for his 
depression.  After considering both the examination request 
and the examination report, the Board finds no indication of 
bias in the March 2004 report.  

Left wrist

The veteran fell in July 1986 and complained of left wrist 
pain.  An orthopedist evaluated him and assessed left forearm 
muscle strain with contusion and no fracture.  He was given a 
splint.  No treatment or further complaint after July 1986 is 
shown in service.  His service separation examination in May 
1987 showed normal upper extremities and reported no wrist 
disability.  VA treatment records in 2003 show complaints of 
multiple joint pain including wrist discomfort.  However, the 
veteran had excellent muscle, bulk, and tone of his upper 
extremities at that time and there is no competent medical 
evidence of any residual effects of his in-service left wrist 
pain and no diagnosis of a left wrist disability currently.  
In light of this, service connection is not warranted.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Left hip

There is evidence of current left hip osteoarthritis in a 
July 2001 VA radiographic report, and in March and November 
2003 x-rays.  Left hip disease, injury, or treatment is not 
shown in service, however, and there is no competent medical 
evidence of record of a nexus between the veteran's current 
left hip osteoarthritis and his service or his 
service-connected disabilities.  Accordingly, service 
connection is not warranted on either a direct or secondary 
basis.

Left and right knee

Service medical records do not show a left knee disease or 
injury.  Service medical records show a right knee contusion 
as a result of a motor vehicle accident where he ran into a 
pole.  The service medical records showed no fracture and 
there were no residuals of the contusion diagnosed throughout 
the remainder of the veteran's service.  The veteran 
complained of stiffness in his knees after service, in 
February 2003, but an examination in March 2004 resulted in 
no diagnoses for either knee, and the examiner concluded that 
the veteran had normal knees as shown by X-rays and noted 
that his knee complaints involved the area of the patellar 
tendon which would not be an area of joint involved with pain 
due to abnormal gait or hip disease.  

As there is no competent evidence of left knee disease or 
injury in service, or of current left or right knee 
disability, and of a relationship between it and service or a 
service-connected disability, service connection is not 
warranted.  

The veteran states that all of his injuries occurred in 
service, in his August 2004 VA Form 9.  Additionally, he 
claims disability proximately due to service-connected 
disabilities.  However, since he is a layperson, his opinions 
are not competent evidence of current diagnosis or of nexus 
to service or to service-connected disabilities.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

Lumbar spine effective date

The RO denied service connection for back disability 
secondary to right hip disability in June 1995 and notified 
the veteran of its decision and of his right to appeal it at 
the time.  He did not appeal that decision, and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  He did not 
apply to reopen until November 15, 2001 and that is the 
effective date assigned for the grant of service connection 
for lumbar spine disability.  

As noted above, the arguments concerning clear and 
unmistakable error in 1989 and 1995 rating decisions are 
separate from the arguments concerning assignment of an 
earlier effective date for service connection; they are 
referred to the RO for consideration in the first instance.  

The veteran also argued, in July 2003, that his earlier 
appeals were lost by VA and that his effective date should be 
the day following service.  Nothing in the claims folder, 
however, including the veteran's earlier statements, suggests 
that the veteran had filed an appeal from an earlier decision 
concerning his back disability.  


There is a presumption of regularity that public 
officers perform their duties " 'correctly, 
fairly, in good faith, and in accordance with law 
and governing regulations.' " Alaska Airlines, 
Inc. v. Johnson, 8 F.3d 791, 795 (Fed.Cir.1993) 
(quoting Parsons v. United States, 229 Ct.Cl. 335, 
670 F.2d 164, 166 (1982)).  In applying the 
presumption of regularity, courts presume that, in 
the absence of clear evidence to the contrary, 
public officials have properly discharged their 
official duties. See Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992); see also Davis v. Brown, 7 
Vet.App. 298, 300 (1994); Saylock v. Derwinski, 
3 Vet.App. 394, 395 (1992).
Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).

Consequently, absent clear evidence to the contrary, it is 
presumed that, if the veteran filed any appeals, they are 
contained in his claims folder.  No appeal before the 
November 2001 claim to reopen is contained in his claims 
folder and his statement that his appeals were lost by VA is 
insufficient to rebut that presumption. In light of the 
above, an effective date earlier than the date of the 
November 15, 2001 claim is not warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Chronic lumbar strain with degenerative disc disease and 
degenerative joint disease

Because this is an appeal from the initial assignment of a 
disability evaluation upon the grant of service connection, 
the Board has considered whether a "staged" rating is 
appropriate in this case.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Board concludes that evidence 
prior to August 10, 2004, does not support an initial rating 
higher than 20 percent, but that an August 10, 2004 private 
treatment note supports the assignment of a 40 percent rating 
under either the old or the new rating criteria, and that a 
preponderance of the evidence is against assignment of a 
rating higher than 40 percent.

The relevant rating criteria changed during this appeal (with 
the claim having been filed in November 2001).  New criteria 
went into effect on September 23, 2002 and September 26, 
2003.  38 C.F.R. § 4.71a (2003, 2004).   The old rating 
criteria can be applied both prior to and after the effective 
date of the new criteria, but the new criteria can not be 
applied prior to their effective dates.  See 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOGCPREC. 3-2000 (April 10, 
2000).  If one version is more favorable during the period 
when both are applicable, the more favorable version is 
applied.  Currently, a 20 percent rating is assigned prior to 
January 25, 2005, and a 40 percent rating is assigned from 
January 25, 2005.

Prior to January 25, 2005, the veteran's low back disability 
is rated as 20 percent disabling under Diagnostic Code 5292, 
which provides a higher rating of 40 percent for severe 
limitation of motion of the lumbar segment of the spine.  
With encouragement, he had had 70 degrees of forward flexion 
in February 2003.  This is not severe limitation of motion of 
the lumbar segment of the spine.

Additionally, in July 2002, the veteran stated that he had 
non-radiating pain in his low back, and numbness 
intermittently in his left buttock area and posterior thigh, 
but no pain.  Examination revealed mild tenderness of the 
lumbar spine and a negative straight leg raising bilaterally, 
deep tendon reflexes which were 1+ and symmetrical in the 
patella, and 2+ankle jerks bilaterally.  Similar findings had 
been present in April 2002.  In November 2002, he stated that 
he had intermittent severe back ache radiating into the right 
lower extremity.  A February 2003 VA medical record reports 
that there were mild disc changes and facet arthritis at L5-
S1 and no evidence for clinical radiculopathy or lower 
extremity neurological deficit.  With encouragement, he had 
had 70 degrees of forward flexion.  On evaluation in October 
2003, he had excellent lower extremity muscle, bulk, and 
tone.  There was no lower extremity muscle wasting at the 
time of the VA examination in March 2004.  While a May 2004 
VA physician reported that he had severe arthritic pains, she 
did not report spine range of motion, intervertebral disc 
syndrome, or lumbosacral strain.  


These findings are not indicative of severe limitation of 
motion of the lumbar spine, severe intervertebral disc 
syndrome, or severe lumbosacral strain.  

The spine regulation changes, at 38 C.F.R. § 4.71a, which 
occurred in September 2002 and September 2003 do not benefit 
the veteran greater than the old criteria, given the 
limitation of motion of the lumbar spine shown (the new 
criteria require forward flexion of the thoracolumbar spine 
disability limited to 30 degrees or less for a 40 percent 
rating) and the absence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
(the requirement for a 40 percent rating under the new 
formula for rating intervertebral disc syndrome based on 
incapacitating symptoms).  

However, an August 10, 2004 private treatment record reports 
back flexion to 20 degrees, extension to 5 degrees, right 
lateral flexion to 10 degrees, and left lateral flexion to 10 
degrees.  This qualifies for a 40 percent rating under the 
old criteria since it is severe limitation of motion, or a 40 
percent rating under the new rating criteria's general rating 
formula for diseases and injuries of the spine, since it 
demonstrates forward flexion of the thoracolumbar spine 
limited to 30 degrees or less.  Both criteria are applicable 
at this point.  A higher schedular rating can not be assigned 
under old 38 C.F.R. § 4.71a, Diagnostic Codes 5292 or 5295 
pursuant to 38 C.F.R. §§ 4.40, 4.45, as a maximum schedular 
rating may not be increased by such provisions.  See Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997).  Diagnostic Code 
5293 is for consideration, as it has a 60 percent rating, as 
are the new higher rating criteria. 

A higher rating than 40 percent is not supported from August 
10, 2004 either under the old or the new criteria, however.  
For a higher rating under the old criteria (Diagnostic Code 
5293), there would have to be pronounced intervertebral disc 
syndrome, and there is not.  The August 2004 private medical 
record shows that the veteran had no motor or sensory deficit 
and normal reflexes and that his straight leg raisings were 
negative bilaterally.  A VA electromyogram later that month 
revealed 2/5 deep tendon reflexes bilaterally and no definite 
atrophy.  EMG changes were subtle.  The January 2005 
neurological examination revealed that there were no sensory 
deficits and that in terms of motor examination, there was no 
atrophy.  He had large thighs, excellent tone, and 4+ 
strength.  

The new criteria do not have a rating higher than 40 percent 
under the general formula for diseases and injuries of the 
spine unless there is ankylosis of the spine, and the 
evidence shows that there is not.  Also, a higher rating than 
40 percent under old Diagnostic Code 5286 is not warranted 
because such code also requires ankylosis.  The VA examiner 
in January 2005 indicated that there is no ankylosis.  

The veteran does not have incapacitating episodes of 
intervertebral disc syndrome, as defined by regulation, 
having a total duration of at least 6 weeks during the past 
12 months.  Therefore, under the new formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, a 60 percent rating is not warranted on or after 
the date that formula went into effect.

It is important to note, concerning 38 C.F.R. §§ 4.40 and 
4.45, that the private health care provider in August 2004 
noted pain only in the left buttock area clinically, and that 
during the January 2005 examination, there was no muscle 
spasm nor was there guarding to result in an abnormal gait, 
and the veteran had a normal but slow gait and had symmetry 
in appearance and rhythm of the spinal motion.  There was no 
atrophy, his tone was excellent, and his strength was 4+. The 
Board notes that 38 C.F.R. § 4.71a, Code 5293, intervertebral 
disc syndrome, involves loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97 
(December 12, 1997).  If the disability is rated under 
Diagnostic Code 5293, a separate evaluation for compensable 
limitation of motion is not appropriate because the 
manifestations are not separate and distinct conditions but 
duplicative or overlapping.  As such the assignment of a 
separate rating for limitation of motion is contrary to the 
rules prohibiting pyramiding, embodied in 38 C.F.R. § 4.14.  
See Esteban v. Derwinski, 6 Vet .App. 259, 262 (1994).  

The Board has reviewed the old rating schedule and finds that 
no other Diagnostic Codes are appropriate.  All arguably 
applicable criteria have been considered to the fullest 
extent warranted.  

The Board has considered rating neurological impairment in 
the lower extremities separately, under 38 C.F.R. § 4.124a 
(these provisions have not changed during this appeal).  
However, there are no neurological findings of such severity 
that they warrant separate compensable ratings either prior 
to or from August 10, 2004.

Right hip fracture residuals

VA examination in August 2002 revealed right hip flexion to 
55 degrees, extension to 10 degrees, abduction intact to 22 
degrees, and adduction to 15 degrees.  External rotation to 
20 degrees and internal rotation to 33 degrees was shown.  On 
VA examination in January 2005, the veteran was supposedly 
unable to perform right hip flexion but the examiner noted 
that observed motion was greater than that.  The Board, 
therefore, is limited to using the August 2002 measurements 
of range of motion, as the January 2005 examiner was unable 
to obtain accurate measurements.

The current 10 percent rating is assigned using Diagnostic 
Codes 5010-5251.  Diagnostic Code 5251 provides a 10 percent 
rating when thigh extension is limited to 5 degrees, and no 
higher rating.  Consequently, there is no basis upon which to 
assign a higher rating using this diagnostic code.

The Board has considered whether other diagnostic codes for 
disability of the hip and thigh would provide a basis for a 
higher, or a separate compensable rating, and concludes that 
they do not.  Diagnostic Codes 5250, 5254, and 5255 are not 
appropriate, as the veteran does not have ankylosis 
(Diagnostic Code 5250), flail joint (Diagnostic Code 5254), 
or nonunion or malunion of the femur (Diagnostic Code 5255).  
The January 2005 examination report specifically noted that 
there was no malunion, nonunion, loose motion, or false 
joint.  As the record does not support a conclusion that the 
veteran has flexion limited to 45 degrees or greater 
limitation, a higher or a compensable rating is not supported 
using Diagnostic Code 5252.  Similarly, Diagnostic Code 5253 
does not provide a basis for a higher, or a separate 
compensable rating, as the record does not support a 
conclusion that the veteran has abduction limited to 10 
degrees, cannot cross his legs, or cannot toe out more than 
15 degrees.  The August 2002 examination report shows greater 
movement of the hip joint than needed for higher, or separate 
compensable ratings under these diagnostic codes, and the 
January 2005 examination report does not contain range of 
motion measurements, as the examiner was unable to obtain 
them. The Board notes that the veteran's normal gait on 
examination in January 2005 was inconsistent with his 
indications that he could not flex his right hip.  
Additionally, the March 2004 examination revealed a normal 
posture and gait, no atrophy (large thighs measuring 52 
centimeters each, equal calves), excellent tone, and 4+ 
strength.  The Board concludes that the record does not 
provide a basis upon which to assign a higher rating for this 
disability.

Duties to Notify and to Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA has satisfied its duty to notify.  In September 2003 and 
January and November 2004 letters from the RO to the 
claimant, the claimant was specifically advised of the type 
of evidence that would establish the claim, what evidence the 
claimant should provide, and what evidence VA would obtain, 
and the claimant was afforded additional time to submit such 
evidence. The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession. The claimant was advised of how and where to send 
this evidence and how to ensure that it was associated with 
the claim. Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning these respective duties, in the 
May 2003 and June 2004 statements of the case.  The notice 
preceded the adjudications of the depression, left wrist, 
left hip, and bilateral knee claims.  

The Board acknowledges that explicit section 5103(a) notice 
was provided after the rating decisions for the low back and 
right hip.  The Board finds that any defect with respect to 
the timing of the VCAA notice is harmless error.  While the 
notice provided to the claimant in January 2004 was not given 
prior to the first AOJ adjudication of the claim, the 
claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain. The AOJ obtained 
additional VA medical records and examination reports. The 
claimant was also afforded additional VA examinations in 
March 2004 and January 2005. The timing-of-notice error was 
sufficiently remedied by the process carried out during the 
course of the claim and appeal so as to provide the claimant 
with a meaningful opportunity to participate effectively in 
the processing of the claim by VA. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The timing-of-notice error was thus 
nonprejudicial in this case because the error did not affect 
the essential fairness of the adjudication. Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records, VA medical 
records, VA examination reports, Social Security 
Administration records, and hearing testimony have been 
submitted.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted without prejudice to the 
claimant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided). 
VA has satisfied its duties to notify and to assist the 
claimant in this case. 



ORDER

Service connection for depression secondary to a 
service-connected disability is denied.

Service connection for left wrist disability is denied.

Service connection for left hip disability is denied.

Service connection for left knee disability is denied.

Service connection for right knee disability is denied.

An effective date prior to November 15, 2001 for the grant of 
service connection for chronic lumbar strain with 
degenerative disc disease and degenerative joint disease is 
denied.

An initial evaluation for chronic lumbar strain with 
degenerative disc disease and degenerative joint disease in 
excess of 40 percent prior to January 25, 2005 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An initial evaluation for chronic lumbar strain with 
degenerative disc disease and degenerative joint disease in 
excess of 40 percent from January 25, 2005 is denied.

A rating for right hip fracture residuals in excess of 10 
percent is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


